Citation Nr: 1014751	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C (HCV). 

2. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for HCV and 
entitlement to a rating in excess of 50 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In an unappealed March 2004 Board decision service 
connection for hepatitis was denied.  

2. The evidence added to the record since the March 2004 
Board decision, when viewed by itself or in the context of 
the entire record, is neither cumulative or redundant and 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAWS

1. The unappealed March 2004 Board decision which denied the 
Veteran's request of entitlement to service connection for 
hepatitis is final. 38 U.S.C.A. § 7104 (West 2002).

2. The evidence received subsequent to the March 2004 Board 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a hepatitis 
C have been met. 38 U.S.C.A. §§ 5108, 7104 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for hepatitis C, which represents a 
complete grant of the benefit sought on appeal.  Again, the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD is being remanded herein.  Thus, no discussion of VA's 
duties to notify and assist is required at this time.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

The Veteran is claiming entitlement to service connection for 
hepatitis C.  He contends that he was exposed to blood and 
other bodily fluids as a combat Veteran serving in Vietnam, 
and that he contracted HCV during this time period.  

He initially raised a claim of entitlement to service 
connection for a hepatitis disability in March 1999.  In an 
October 1999 rating decision, the RO denied the claim, and 
the Veteran timely appealed that determination.  In a March 
2004 Board decision, the Veteran's claim for hepatitis C was 
again denied; he did not appeal the Board determination, and 
it became final. See 38 U.S.C.A. § 7104.  

In February 2006, the Veteran requested that his claim be 
reopened.  An August 2006 rating decision denied the request, 
finding that new and material evidence had not been received.  
The Veteran initiated an appeal by submitting a notice of 
disagreement in August 2006; a statement of the case was 
issued in July 2008 which was followed by a timely 
substantive appeal later that month.  It is the August 2006 
adverse determination that is the subject of the present 
appeal.

Thus, based on the above, the issue for consideration is 
whether new and material evidence has been received to reopen 
the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. Because the Veteran filed 
his claim in February 2006, after this date, the new version 
of the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999).

The evidence of record at the time of the last final March 
2004 Board decision included service treatment records, VA 
and private treatment reports, and statements from the 
Veteran in support of his claim.  A review of the Veteran's 
service records confirms that he received a Combat Infantry 
Badge (CIB) while serving in Vietnam.  None of his service 
treatment records list a diagnosis of hepatitis or any of the 
risk factors commonly associated with HCV (i.e., blood 
transfusions, hemodialysis, accidental exposure while a 
health care worker, or various kinds of percutaneous exposure 
such as tattoos, body piercings, or acupuncture with non-
sterile needles).  It is noted that the Veteran's 1975 
separation examination shows that he was hospitalized for 
malaria in 1970 while in Vietnam; the Veteran has since 
reported that he was also experiencing jaundice 
symptomatology at that time. 

At the time of the last final decision, the record also 
contained an August 2003 VA examination report in which the 
Veteran apparently admitted to using drugs intravenously, 
from 1971 until the late 1980's.  Based on the foregoing, the 
VA examiner opined that the Veteran likely contracted HCV 
through shared hypodermic syringes while self-injecting 
drugs.  He further stated that it was possible, but 
statistically less likely, that he contracted HCV through 
exposure to blood in-service.  

After considering the above evidence, the Board denied the 
Veteran's claim of entitlement to service connection for HCV.  

Evidence added to the record since the time of the last final 
denial in March 2004 includes VA outpatient treatment reports 
dated from 2004 to 2006, private treatment reports, and the 
Veteran's credible testimony provided at a February 2010 
hearing before the undersigned.  

At the hearing, it was noted that the Veteran's military 
occupation as an infantryman and his participation in a 
"six-man killer team" required him to go out into the field 
for days at a time to set up ambushes and "police bodies". 
See Hearing Transcript, pp. 16-18.  He testified that he was 
directly exposed to excessive amounts of blood when engaging 
in combat with the enemy and that he was never issued 
protective gear, such as gloves or a mask. Again, it has 
already been established that the Veteran is in receipt of a 
CIB. 

With respect to reported IV drug use, the premise upon which 
the August 2003 VA examiner's negative opinion was based, the 
Veteran vehemently denied ever having used drugs 
intravenously, and explained that the August 2003 
misunderstood the context of his answer. See Hearing 
Transcript, pp. 21-22.  His wife, who was also present at the 
hearing and who has been married to the Veteran since his 
time in Vietnam, corroborated the Veteran's testimony as drug 
use.  Notably, she too, was present at the time of the August 
2003 VA examination, and was convinced that the examiner 
misunderstood the facts as they were told by the Veteran at 
that time.  

Finally, it is also noted that the Veteran has otherwise 
consistently denied illicit drug use in all VA outpatient 
treatment notes that have been added to the record since 
2004.  

The Veteran's February 2010 hearing testimony was not 
previously before agency decisionmakers and is not cumulative 
or redundant of previous evidence of record. As such, it is 
found to be "new" under 38 C.F.R. § 3.156(a).  Indeed, in 
addition to the testimony relating to IV drug use, the 
Veteran provided useful details regarding his exposure to 
blood while in combat.  Therefore, the Veteran's testimony 
relates to an unestablished fact necessary to substantiate 
the claim and hence is "material" under 38 C.F.R. § 3.156(a).  

In so finding, the Board acknowledges that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  However, here it is not the Veteran's opinion that 
serves as the basis to reopen the claim, but rather his 
disclosure of facts related to his military service, and 
post-service exposure to HCV risk factors.

Based on the above, the Board finds that new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for HCV.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a hepatitis C 
disability is reopened.  To this extent, the appeal is 
granted.   


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

As an initial matter, it appears that some relevant VA 
treatment records are missing from the claims folder.  
According to the Veteran's February 2010 testimony, he 
receives monthly VA outpatient treatment/therapy for his 
service-connected PTSD.  Current treatment for hepatitis C is 
also provided through the VAMC.  The most recent VA records 
contained in the file are dated in June 2006.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As noted, the Veteran is seeking a rating higher than the 
current 50 percent rating for his service-connected PTSD.  In 
this regard, testimony provided by the Veteran and his wife 
at his February 2010 hearing indicates that his PTSD 
symptomatology has worsened since the April 2006 VA 
examination.  For example, the Veteran reported increased 
thoughts of suicide, increased social isolation, and frequent 
nightmares/flashbacks.  His wife indicated that she was 
fearful of the Veteran and that his symptoms had indeed 
worsened over time.  Such considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  Therefore, the Board remands the issue for a new 
examination to determine the current manifestations and 
effects of his PTSD.  

With respect to the claim for HCV (which is reopened and 
remanded herein), a VA examination was conducted in August 
2003.  As indicated above, a medical history was taken from 
the Veteran, a physical examination was given, and medical 
tests were conducted.  At that time, the Veteran reported a 1 
to 2 month period of acute jaundice, nausea, vomiting, and 
diarrhea requiring hospitalization while serving in Vietnam 
in 1970.  This episode was also referenced in his separation 
examination as malaria.  He also reported intermittent 
exposure to combatants' blood while serving as a member of a 
"kill team" in service.  The examiner noted that the 
Veteran denied most hepatitis C risk factors including 
tattoos, blood transfusions, organ transplants, sexual 
partners with hepatitis.  He did report that he was a heavy 
drinker and that he had used IV in the past.  This is also 
something the Veteran admitted to outside of his most recent 
hearing and the VA examination of 2003.  See August 1976 
hearing transcript.  The VA examiner subsequently based his 
negative opinion on the Veteran's alleged IV drug use.  
However, the Board finds that this opinion is inadequate to 
decide the claim, and therefore an addendum opinion is sought 
for the purpose of clarification, for the following reasons.  

First, the examiner should expressly consider the Veteran's 
claimed exposure to blood and body fluids during combat, such 
as in assisting wounded American soldiers and in handling the 
bodies of wounded and killed enemy troops, as corroborated by 
a fellow soldiers in statement in the file, despite the 
Veteran having not been a medic.   

Secondly, the examiner should explain the significance of the 
reference to malaria upon separation examination, and the 
Veteran's report that he suffered from a period of acute 
jaundice, nausea, vomiting, and diarrhea which requiring 
hospitalization in Vietnam in 1970.  

Finally, the examiner should also consider the Veteran's 
post-service illegal drug history, as outlined above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Make arrangements to obtain VA medical 
records pertaining to treatment after June 
2006 (including, but not limited to, the 
clinical visits that correspond to PTSD 
treatment and HCV treatment).  Associate 
those records with the claims folder. 

2. After the above development has been 
completed contact a VA medical 
professional/examiner familiar with 
hepatitis disabilities to answer the 
questions outlined below.  If the report 
cannot be prepared without conducting a 
physical examination of the Veteran, 
schedule the Veteran for an examination.  

The claims folder, to include a copy of 
this Remand and all evidence obtained 
since the August 2003 VA examination 
report was issued, must be made available 
to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(i)  State whether the claims folder 
(including the service treatment records, 
laboratory results, and medical treatment 
records discussing hepatitis) has been 
reviewed by the examiner.  

(ii)  For the diagnosed hepatitis C 
disability, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the Veteran's current 
hepatitis disability is related to his 
military service?  

In responding, please cite to the evidence 
in the claims folder that supports the 
opinion.  Include in the discussion the 
risk factors of:  his exposure to 
blood/bodily fluids while serving in 
combat in Vietnam, and any other risk 
factors that may appear in the claims 
folder, including a history of illegal 
drug abuse after service.  

The examiner should also discuss each of 
the risk factors during service, in terms 
of whether it led to the Veteran's 
contraction of hepatitis C.  In that 
regard, the examiner should specifically 
consider and comment upon the following:  

(a) the Veteran's claimed exposure to 
blood and body fluids during combat (as a 
member of a "kill team"), such as in 
assisting wounded American soldiers and in 
handling the bodies of wounded and killed 
enemy troops, as corroborated by a fellow 
soldiers in statement in the file, despite 
the Veteran having not been a medic; 

(b) the significance of the Veteran's 
purported treatment for early 
manifestations of hepatitis in 1970, at 
which time he experienced an episode of 
acute jaundice, nausea, vomiting, and 
diarrhea which requiring hospitalization 
in Vietnam; and 

(c) the Veteran's intravenous use in the 
1970's and 1980's.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3. Schedule the Veteran for a VA 
psychiatric examination to determine the 
current manifestations and effects of the 
Veteran's PTSD.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's discussion of 
current manifestations should include the 
extent of occupational and social 
impairment caused by the Veteran's PTSD.  
The examiner should provide a Global 
Assessment of Functioning score.  

4. Thereafter, the claims should be 
readjudicated.  If any of the remanded 
claims remains denied, issue a 
supplemental statement of the case, and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


